Citation Nr: 0919275	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-19 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1964 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Nashville, Tennessee.

The issues of entitlement to service connection for hearing 
loss and of entitlement to service connection for tinnitus 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.

As an initial matter, the Board notes that after the case was 
certified on appeal to the Board, the Veteran submitted 
additional statements on his behalf without a waiver.  With 
regard to his claim for service connection for a sinus 
disorder, the new evidence only restates his contention that 
his sinus disorder began in service, namely that symptoms of 
sinus problems and nose bleeds became manifest when he was 
stationed at Fort Bliss.  As the RO considered similar 
statements already of record during its adjudication of this 
issue, the additional argument received is cumulative and 
redundant of evidence previously considered by the RO.  
Therefore, a remand for consideration of this evidence by the 
originating agency is not required in order to adjudicate 
this claim.

However, in his February 2009 statement, the Veteran appeared 
to raise new claims of entitlement to service connection for 
an anxiety disorder, depression, and diabetes.  Since these 
claims have not yet been adjudicated, these matters are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A chronic sinus disorder was not manifest in service.

2.  There is no competent medical evidence linking a current 
sinus disorder to the Veteran's service.


CONCLUSION OF LAW

A sinus disorder was not was incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d). The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the present case, the Veteran contends that he is entitled 
to service-connection for a sinus disorder.  Specifically, he 
alleges that symptoms of a chronic sinus disorder, such as 
his "nose stopping up" and nose bleeds, became manifest 
when he was stationed at Fort Bliss.  After review of all the 
evidence of record, however, the Board finds the weight of 
the evidence does not demonstrate that a chronic sinus 
disorder became manifest in service or that he had any sinus 
complaints in service.  

The Board recognizes that the Veteran is competent to report 
the symptomatology he experienced as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, contrary to the lay statements recently made by the 
Veteran alleging the in-service incurrence of sinus problems, 
the service treatment records for his period of active duty 
do not show any diagnosis, complaints, or treatment for a 
sinus disorder.  In this regard, the Board notes that he 
underwent a separation examination in February 1966 before 
his discharge from service.  Of particular importance, the 
separation examination did not reveal any chronic sinus 
condition but instead indicated "normal" findings of the 
nose and sinuses.

Further, previous statements made by the Veteran do not 
indicate the incurrence of a sinus disorder in service.  
Specifically, when directed to report existing and prior 
conditions at the time of his separation from service, the 
Veteran expressly reported that he did not have or ever had 
any sinusitis or other ear, nose, or throat trouble, even 
though several other medical conditions were specifically 
reported by the Veteran in his February 1966 report of 
medical history.  While the Board acknowledges that he 
reported ear, nose, and throat trouble on his entrance 
examination in December 1963, it was noted that he had a pre-
service history of sore throats and of frequently getting 
colds during winter.  Of importance, no mention was made of 
any known sinus condition, at either the time of his entrance 
into service or at the time of his separation from service.

Given the foregoing, the Board finds that the service medical 
records do not demonstrate a chronic sinus disorder in 
service and they do not contain any complaints referable to a 
sinus disorder.  In this regard, the Board concludes that his 
contemporaneous history close in time to the separation from 
service to be more credible than his current recollections 
and statements made now, many years after service and 
pursuant to his service connection claim.  Therefore, 
although the Veteran states that a sinus disorder became 
manifest in service, the contemporaneous information provided 
by the Veteran at the time of the February 1966 service 
separation examination outweighs his current recollection of 
in-service events many years after service. 

Moreover, post-service evidence reflects that the Veteran did 
not seek treatment for or complain of sinus problems until 
many years after service separation.  Although the Veteran 
reported a history of sinus trouble in a March 1985 
employment health form, there is no competent medical 
evidence of record linking a current sinus disorder to 
service.  His assertions that he has a current sinus disorder 
which is related to service cannot be considered competent 
medical evidence of a nexus to service.  As a lay person, he 
is not competent to offer opinions regarding medical 
diagnosis or causation.  If the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91 
(1993).

In the absence of medical evidence showing that the veteran 
currently has a sinus disorder which is due to service, the 
Board must find that the preponderance of the evidence is 
against the claim; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended) and 3.326(a) (2008).  

The Board notes that proper notice from VA must inform the 
claimant of any information and medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159.  This notice must 
be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2005 that fully addressed 
the notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

With respect to the Dingess requirements, in October 2006, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  The veteran is not 
prejudiced from any found timing defect as it pertained to 
this notice as the claim is being denied.  Therefore, no 
disability rating or effective date will be assigned.

Therefore, the Board finds that adequate notice was provided 
to the Veteran prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations of certain diseases during the presumptive 
period; (3) an indication that the disability or symptoms may 
be associated with service; and (4) whether there otherwise 
is sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2008).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the RO associated service treatment records 
with the claims file, and the Veteran submitted private 
medical evidence and statements on his behalf.  The Board 
finds that a remand for a VA examination is not in order.  
Given the absence of in-service evidence of chronic 
manifestations of a sinus disorder or symptoms/complaints in 
service referable to a sinus disorder, as well as no evidence 
of a sinus disorder for many years after separation, the 
Board finds no duty to obtain a VA examination to include a 
nexus opinion.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for a sinus disorder is denied.


REMAND

With regard to the Veteran's claims for service connection 
for hearing loss and tinnitus, the Board finds that 
additional development is required to satisfy VA's 
obligations under the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
(as amended), 3.326(a) (2008).   

In this case, the Board notes that the Veteran offered 
competent statements regarding noise exposure and hearing 
problems he experienced during active duty training.  
Specifically, he alleged that he was exposed to noise from 
grenades during basic training and from rifles and Nike 
Hercules missiles when he was on the firing range.  Moreover, 
the Veteran's Form DD-214 showed that he obtained 
commendations as a rifle expert.  Given the foregoing, the 
Board finds that the veteran had noise exposure in service.

Further, the Board notes that the Veteran submitted private 
medical evidence indicating that he has a current hearing 
disability as defined under 38 C.F.R. § 3.385 (2008).  Given 
the Veteran's competent statements alleging exposure to noise 
in service and the evidence of record demonstrating a current 
hearing disability, an audiometric examination and medical 
opinion is required to determine the nature and etiology of 
his hearing loss and tinnitus.  McLendon, 20 Vet. App.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
appropriate audiological examination to 
determine the nature and etiology of his 
hearing loss and tinnitus.  The examiner 
should be provided with the claims file 
for review in conjunction with this 
examination.  

If he is diagnosed with hearing loss or 
tinnitus, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or higher) that the hearing 
loss and tinnitus are related to service.  
The examiner is directed to accept the 
Veteran's statements as to any noise 
exposure he experienced as a result of 
his noise exposure in service.  The 
examiner is also requested to consider 
any post-service noise exposure the 
Veteran may have experienced, including 
any noise he may have experienced while 
employed as a heavy equipment operator.  
All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.

2.  Thereafter, readjudicate the claims 
for entitlement to service connection for 
hearing loss and tinnitus, with 
consideration of all evidence obtained 
since the issuance of the supplemental 
statement of the case in July 2006.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


